Title: From Thomas Jefferson to Benjamin Galloway, 14 October 1803
From: Jefferson, Thomas
To: Galloway, Benjamin


          
            
              Dear Sir
            
            Washington Oct. 14. 03.
          
          I recieved yesterday your favor of the 11th. and immediately proceeded to search for the letter of Nov. 30th. 1800. which you suppose to have been delivered to me. I found on reiterated examination that I possess no such letter. as every letter I recieve is filed away alphabetically, the search is short & easily practicable. I then turned to my letter list, for I note in a particular list the name & date of letters as I recieve them daily. I examined it from Nov. 1797. (the time when I recieved from you the note formerly mentioned) to the spring of 1801. and find no letter from you within that period, & think therefore I may safely say I recieved none within that period. I should have concluded the note receivd Nov. 1797 to be the one mr Smiley supposes he delivered me; but I observe that is endorsed ‘to the care of mr Archibald Stuart Staunton.’ I inclose you a copy of it, & am sorry I have nothing else to offer in compliance with your desire. Accept my salutations & assurances of great respect.
          
            
              Th: Jefferson
            
          
        